                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBIN BERMAN, et al.,                                Case No. 17-cv-01864-HSG
                                   8                     Plaintiffs,                          JUDGMENT
                                   9              v.                                          Re: Dkt. Nos. 117, 118
                                  10     MICROCHIP TECHNOLOGY
                                         INCORPORATED, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is a request for entry of judgment filed by Plaintiffs Robin

                                  14   Berman, Bo Kang, Khashayar Mirfakhraei, Thang Van Vu, Donna Viera-Castillo, Girish Ramesh,

                                  15   Patrick Hanley, Ilana Shternshain, and Mandy Schwarz, under Federal Rule of Civil Procedure

                                  16   58(d). See Dkt. No. 117.

                                  17          On March 22, 2019, the Court granted Plaintiffs’ motion for partial summary judgment.

                                  18   See Dkt. No. 95. The Court concluded that (1) Plaintiffs were entitled to severance benefits under

                                  19   ERISA § 502(a)(1)(B); and (2) Defendants were liable for breach of fiduciary duty under ERISA

                                  20   § 502(a)(3). See id. at 9–13. The Court did not, however, assess what damages Plaintiffs may be

                                  21   entitled to as a result of its ruling regarding liability. See id. at 14. The parties subsequently

                                  22   stipulated to the amount of unpaid severance benefits owed each Plaintiff, and Plaintiffs filed a

                                  23   motion for summary judgment seeking an additional ten percent per annum, as either an equitable

                                  24   surcharge or prejudgment interest. See Dkt. No. 100 at 3–13. On September 3, 2019, the Court

                                  25   denied Plaintiffs’ motion, finding that Plaintiffs failed to provide any evidence that would permit

                                  26   the Court to award an equitable surcharge or prejudgment interest above the default interest rate

                                  27   prescribed in 28 U.S.C. § 1961(a). See Dkt. No. 112. Plaintiffs subsequently withdrew their

                                  28   request for such a remedy. See Dkt. No. 115.
                                   1          Defendants do not object to Plaintiffs’ request for entry of judgment, or their request for an

                                   2   award of prejudgment interest in general. See Dkt. No. 118 at 1. However, the parties still

                                   3   disagree as to the appropriate award of prejudgment interest. Compare Dkt. No. 117 with Dkt.

                                   4   No. 118; Dkt. No. 104 at 7, n.2. Defendants reiterate that the default statutory rate is appropriate.

                                   5   See Dkt. No. 118 at 3–4. Plaintiffs, on the other hand, suggest that a higher award may be

                                   6   appropriate, although they still do not proffer any further evidence in support of this request, and

                                   7   leave it to the Court’s discretion. See Dkt. No. 117 at 2–3. The Court finds no basis to reconsider

                                   8   its ruling on Plaintiffs’ motion for summary judgment seeking an award of prejudgment interest at

                                   9   a ten percent per annum rate, or otherwise depart from the interest rate prescribed in 28 U.S.C.

                                  10   § 1961(a).

                                  11          Accordingly, all merits having been resolved and for good cause shown, judgment on

                                  12   Plaintiffs’ claims shall be and accordingly is entered in favor of Plaintiffs and against Defendants
Northern District of California
 United States District Court




                                  13   for the following amounts:

                                  14                •   Robin Berman – $57,984.94

                                  15                •   Tom Vu – $63,390.59

                                  16                •   Donna Vierra-Castillo – $67,177.98

                                  17                •   Khashayar Mirfakhraei – $79,591.28

                                  18                •   Bo Kang – $76,454.88

                                  19                •   Girish Ramesh – $84,349.18

                                  20                •   Patrick Hanley – $63,658.35

                                  21                •   Mandy Schwarz – $72,286.25

                                  22                •   Ilana Shternshain – $59,167.91

                                  23   See Dkt. No. 100 at 3.

                                  24          The Court also awards Plaintiffs prejudgment interest on the above amounts at the default

                                  25   rate prescribed in 28 U.S.C. § 1961(a) of 1.63 %,1 compounded annually, which the Court

                                  26
                                  27
                                       1
                                         “[Prejudgment] interest shall be calculated from the date of the entry of the judgment, at a rate
                                       equal to the weekly average 1-year constant maturity Treasury yield, as published by the Board of
                                  28   Governors of the Federal Reserve System, for the calendar week preceding[] the date of the
                                       judgment.” 28 U.S.C. § 1961(a). The weekly average rate for the week ending October 11, 2019,
                                                                                         2
                                   1   determines in its discretion to be fair and equitable based on all the circumstances of this case.

                                   2   Each Plaintiff is entitled to prejudgment interest at this rate from the date of his or her termination

                                   3   until the date of entry of this judgment. The parties have agreed that Plaintiffs’ termination dates

                                   4   are as follows:

                                   5              •      Robin Berman – April 6, 2016

                                   6              •      Tom Vu – April 6, 2016

                                   7              •      Donna Vierra-Castillo – April 6, 2016

                                   8              •      Khashayar Mirfakhraei – April 6, 2016

                                   9              •      Bo Kang – April 12, 2016

                                  10              •      Girish Ramesh – May 20, 2016

                                  11              •      Patrick Hanley – June 10, 2016

                                  12              •      Mandy Schwarz – June 28, 2016
Northern District of California
 United States District Court




                                  13              •      Ilana Shternshain – July 12, 2016

                                  14   See Dkt. No. 100 at 3.

                                  15          Plaintiffs are directed to file their motion for statutory attorneys’ fees and expenses

                                  16   pursuant to 29 U.S.C. § 1132(g)(1) no later than 30 days after the date of entry of this judgment.

                                  17   This terminates Dkt. No. 117. The clerk is directed to close the case.

                                  18          IT IS SO ORDERED.

                                  19   Dated: 10/18/2019

                                  20                                                      ______________________________________
                                                                                          HAYWOOD S. GILLIAM, JR.
                                  21                                                      United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       is 1.63% per annum. See www.federalreserve.gov/datadownload/Choose.aspx?rel=H15
                                                                                    3
